Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION 
1.	This action is in response to the communication dated 11/17/2021.
Claims 1-9 are cancelled.
Claims 10-29 are allowed.
	
2.	The present application is being examined under the pre-AIA  first to invent provisions with respect to 35 U.S.C. 102, 35 U.S.C. 103, and 35 U.S.C. 112. Because the instant application is a reissue application filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

3.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,838,119 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.


4.	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

5.	Applicant is reminded that the maximum term of the original patent is fixed at the time the patent is granted. While the term may be subsequently shortened, e.g., through the filing of a terminal disclaimer, it cannot be extended through the filing of a reissue. Accordingly, a deletion in a reissue application of an earlier-obtained benefit claim under 35 U.S.C. 120 will not operate to lengthen the term of the patent to be reissued (see MPEP 1405).

	Response to Amendment/Arguments
6.	Applicant's amendment/arguments filed 11/17/2021 and 11/29/2021 have been fully considered. 
a)	The specification filed on 11/17/2021 and the Oath/Declaration filed on 11/29/2021 are proper and have been entered.

b)	The double patenting rejection has been withdrawn based on the terminal disclaimer filed on11/17/2021. 


Allowable Subject Matter
7.	Claims 10-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record alone or in combination does not disclose the limitation:
“the reference signal location of the dedicated control channel [is]are created in accordance with the UE ID” (claims 10, 15, 20, 25).
Claims 11-14, 16-19, 21-24, 26-29 depend on claims 10, 15, 20 and 25, respectively, and are allowable based on the same rationale applied against claims 10, 15, 20 and 25.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Dieu Nguyen whose telephone number is (571) 272-3873. The examiner can normally be reached on 8:30am-5:00pm, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

Signed:
/MINH DIEU NGUYEN/
Primary Examiner, Art Unit 3992


Conferees:
/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992